[1] We are of the opinion that this appeal must be dismissed because it is taken from a nonappealable order. Appellant's default having been entered, it moved to have the default set aside because of its excusable neglect. This motion was denied and judgment entered. Appellant then moved to have the judgment set aside, relying on the same grounds it had advanced on the previous motion. From the order denying the motion to set aside the judgment it appeals, now urging, not only that the court abused its discretion in refusing to vacate the default judgment, but also that the judgment was void because granting relief in excess of that prayed for in the complaint. *Page 491 
As on an appeal from the judgment itself appellant could have fully presented these two points, it cannot appeal from the order refusing to set aside that judgment. (Mantel v. Mantel,
(1902) 135 Cal. 315 [67 P. 758]; Bell v. Solomons, (1912)162 Cal. 105 [121 P. 377]; Reynolds v. Reynolds, (1923)191 Cal. 435 [216 P. 619]; Hall v. Imperial Water Co., (1926)200 Cal. 77 [251 P. 912].)
The appeal is dismissed.
Conrey, P.J., and Houser, J., concurred.